EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The rejections of claims 41 and 42 under 35 USC § 112 are withdrawn in view of the amendments filed 20 October 2021. 
Allowable Claims
Claims 16-20, 22-23, 26-27, 29-30, 32-44, 46-47 and 49-59 are allowed.
Reasons for Allowance
Applicant’s arguments filed 20 October 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance. 

McBride; Mark W. et al. (US 20080114339 A1), the closest art of record, lacks a rotor comprising a frame structure and a boundary frame forming a radial edge of the at least one impeller blade. At most, McBride describes a foldable impeller (¶ [0061] FIG. 2B shows impeller 200 in a stored configuration, with blades 212 folded or otherwise deformed towards hub 210). The rotor is formed of a solid molded material and McBride does not teach or suggest a frame structure or boundary frame (¶ [0086], Impeller 200 may be a unitary structure, with the blades and hub formed as one from the same material, for example by molding a polymer). McBride is also silent regarding a constant radial clearance gap during operation and at most calls for a variable gap between the 

The double patenting rejections citing Pfeffer ‘825; Joachim Georg et al. (US 9072825 B2) are withdrawn in view of the amendments filed 20 October 2021. Pfeffer ‘825 does not claim the following features which appear in the independent claims: 
wherein in the compressed state the inner wall of the pump head is in contact with the boundary frame of the at least one impeller blade;
wherein the boundary frame and the at least two radial struts form a loop defining the at least one impeller blade;
an elastic covering spanning the frame structure;
wherein the at least one impeller blade is a helical blade; 
a flexible projection extending from the pump head; or
a bearing at a distal end of the rotor. 

Also of record, Hattler, Brack G. (US 20030133835 A1) discloses an intravenous oxygenator (¶ [0002], [0010], [0017], FIG. 1 … oxygenator 10), comprising a catheter (¶ [0020] A hollow, rotatable, central shaft 14; ¶ [0028] In use, the distal portion of the oxygenator 10 is implanted in the venous system of the patient through a single small incision); 
a pump head (¶ [0017], plurality of hollow gas-permeable fibers 12); 
a rotor disposed in the pump head, the rotor comprising a frame structure forming at least one impeller blade and comprising a boundary frame forming a radial edge of the at least one impeller blade (¶ [0021] An impeller 15 having a plurality of curved blades; ¶ [0027] The impeller 15 in the embodiment shown in FIG. 4 is divided into a plurality of discrete segments that are spaced at intervals along the length of the flexible cable 141 within the fiber sheath 12); 
wherein in an expanded state of the pump head, the first radius of the pump head is longer than the first distance of the at least one impeller blade, forming a radial clearance gap between the boundary frame of the impeller blade and the pump head (¶ [0023], To prevent the impeller 15 from damaging the inner-most layer of the fibers 12, the distal manifold 11 supports a generally cylindrical, porous, protective layer or cage 16 that is slightly larger in diameter than the diameter of the impeller 15 so that the impeller 15 is free to rotate within the protective layer 16); 
However, Hattler is silent whether the radial clearance gap is constant during operation of the pump. Hattler constructs the pump housing from a plurality of flexible hollow fibers (¶ [0017], hollow gas-permeable fibers 12 … the fibers 12 are formed into a number of relatively flat mats that extend in layers between the manifolds 11 and 13), and reinforces them with an additional protective layer 16 (¶ [0023], The protective layer 16 separates the fibers 12 from the impeller 15). This suggests that the pump housing deforms during operation and likewise affects the gap between the rotor and pump housing. 



The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Saadat; Vahid et al. (US 5954714 A) describes an apparatus for thermal coagulation (col. 1, lines 5-10; col. 5, lines 41-51); comprising a catheter (col. 5, lines 41-51, heated balloon catheter apparatus 30); a pump head (col. 8, lines 7-11, cap or cage 75); and a rotor disposed in the pump head (col. 7, lines 30-35, FIGS. 4 and 5, the impeller 40 is comprised of at two blades 70; col. 8, lines 7-11, FIG. 6 the impeller blades 74). 
However, Saadat lacks a rotor comprising a frame structure and boundary frame, and at most describes flexible materials (col. 3, lines 30-40, The impeller blades are made of thin strips of latex, silicone, polyurethane, polyethylene rubber, polyethylene (PE) or polyethylenetherapthalate (PET) or other suitable polymeric and flexible material having elastomeric properties). The rotor and its blades appear to be formed as flat or planar structures without a frame or ridge. 

Keidar; Yaron et al. (US 20090069854 A1) discloses an electric pump that can be deployed in an artery or a vein (¶ [0060], [0063]), comprising a pump head (¶ [0065], An expandable frame 151 preferably made from a wire frame 153); a rotor disposed in the pump head (¶ [0074], The turbine 164 is placed inside the frame; ¶ [0075], Six thin triangular metal plates 166 … form the surfaces of the blades of the turbine). However, Keidar does not include a boundary frame forming a radial edge of the impeller blade and instead constructs the impellers from flat plates (¶ [0075], Six thin triangular metal plates 166 … The blades are provided with a slight lateral twist, with the attack edge leaning into the direction of rotation). 

Aboul-Hosn; Walid (WO 03103745 A2) describes a pumping system and related method for supplementing the circulation of blood (p. 1, lines 11-14; p. 2, lines 21-27; p. 9, lines 21-26, system 10), comprising a catheter (p. 13, lines 21-24, outer catheter 44); a pump head  (p. 9, lines 30-32, outer sheath 22 is preferably made from an elastic material, such as silicone, and partially attached to the outside surface of cannula cage 21); and a rotor disposed in the pump head and sharing the longitudinal axis of the pump head (p. 11, lines 18-22, Rotor strut 31 are mounted on rotor mandrel 35 with rotor strut distal end 36 is attached to rotor mandrel 35 while rotor strut proximal end 37 could freely slide over rotor mandrel 35).  
However, Aboul-Hosn is silent whether the pump head and a boundary frame of the impeller blade form a radial clearance gap that is constant during operation of the pump. At most, Aboul-Hosn describes several embodiments of expandable rotors (Figs. 3-5; p. 16, lines 8-18, FIG 11c and 11d, a rotor shape is attained by having sleeve 67 … cover a straight nitinol wire 63 … and when sleeve distal ring 59 is rotated relative to rotor proximal end 58 by means of rotation shaft 57 the sleeve is forced into a helical shape as shown in FIG 11d; p. 17, lines 6-20, FIG 13a -13d, hinged pump 100 comprises hinged housing 90 and hinged rotor 80). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781